Exhibit 10.9

 

EXCERPT FROM THE

MINUTES OF A REGULAR MEETING OF THE

BOARD OF DIRECTORS OF DUKE ENERGY CORPORATION

HELD ON FEBRUARY 22, 2005

 

Dr. Martin reported also that the Committee had approved long-term incentive
grants to Executive Officers and recommended the grant of phantom stock with a
value of $50,000 to Directors. After discussion of this recommendation, upon
motion duly made and seconded, the Board of Directors unanimously adopted the
following:

 

WHEREAS, the Board of Directors has reviewed and ratifies the determination of
the Compensation Committee that it is in the best interest of the Corporation
and its shareholders to provide its nonemployee directors with competitive
compensation; and

 

WHEREAS, the Board of Directors has determined that the portion of Duke Energy
Corporation (“Duke Energy”) nonemployee director compensation that is delivered
in the form of an annual stock retainer of $50,000 should be delivered in the
form of phantom stock with a grant date that is the same date on which long-term
incentives are expected to be granted to executive officers; and

 

WHEREAS, long-term incentives are anticipated to be granted to executive
officers on February 28, 2005; and

 

WHEREAS, the 1998 Long-Term Incentive Plan authorizes the Board of Directors to
grant phantom stock to nonemployee members of the Board of Directors.

 

NOW, THEREFORE, BE IT RESOLVED, That long-term incentive awards in the form of
phantom stock units under the terms set forth in the 1998 Long-Term Incentive
Plan are hereby authorized for each nonemployee director of the



--------------------------------------------------------------------------------

Corporation, subject to the terms and conditions as set forth below:

 

Date of Award:    February 28, 2005, or if different, the date on which
long-term incentives are granted to Duke Energy executive officers Award
value/number of units:    $50,000 value awarded as phantom stock units (number
of units will be calculated based on definition of “fair market value” in 1998
Long-Term Incentive Plan) Vesting:    Units will vest ratably over five-years
or, if earlier, upon (1) termination of service after attaining age 70; (2)
termination of service after attaining age 62 with at least ten years of
service; (3) termination of service due to death or disability or (4) upon a
change in control while serving as director

 

FURTHER RESOLVED, That the appropriate officers of the Corporation are hereby
authorized to execute phantom stock unit agreements, as well as any and all
other instruments, reports and records convenient or proper to place the
foregoing phantom stock units in effect.

 

2